Citation Nr: 0300271	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lipoma of the neck 
and vitiligo (claimed as cysts and discoloration of the 
skin) as residuals of exposure to ionizing radiation in 
service.

2. Entitlement to service connection for cataracts as 
residuals of exposure to ionizing radiation in service.

3. Entitlement to service connection for diabetes mellitus 
as a residual of exposure to ionizing radiation in 
service.

4. Entitlement to service connection for a disability 
manifested by a "fizzing sensation" on the back of the 
neck, claimed as a residual of exposure to ionizing 
radiation in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 
to August 1953 and from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for various disabilities 
claimed as secondary to exposure to ionizing radiation 
during service.  The veteran subsequently perfected this 
appeal.

The Board remanded this case for further development in 
February and August 2001.  The case has since returned to 
the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has made 
reasonable efforts to obtain the evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The disabilities claimed by the veteran are not listed 
as diseases specific to radiation-exposed veterans; 
further, the claimed disabilities are not considered 
radiogenic diseases and the veteran has not submitted or 
cited any competent scientific or medical evidence that 
such disabilities are radiogenic diseases.

3. There is no competent medical evidence relating the 
veteran's currently diagnosed lipoma of the neck, skin 
discoloration, cataracts, or diabetes mellitus to the 
veteran's service or events therein.

4. There is no evidence of a currently diagnosed disability 
manifested by a "fizzing sensation" on the back of the 
veteran's neck.  


CONCLUSION OF LAW

Lipoma of the neck and vitiligo (claimed as cysts and skin 
discoloration), cataracts, diabetes mellitus, and a 
disability manifested by a "fizzing sensation" on the back 
of the neck, claimed as a result of exposure to ionizing 
radiation, were not incurred or aggravated during service 
and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  The June 1999 rating decision, the 
December 1999 statement of the case (SOC), the March 2000 
rating decision, the March 2001 supplemental statement of 
the case (SSOC) and the July 2002 SSOC collectively 
notified the veteran of the laws and regulations 
pertaining to service connection, claims based on exposure 
to ionizing radiation, and presumptive service connection 
for disease specific to radiation-exposed veterans.  These 
documents also advised the veteran of the evidence of 
record and of the reasons and bases for denial.  In 
September 2001, the veteran was informed of the enactment 
of the VCAA.  The veteran was specifically advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to support his claim.  He was informed that VA 
would help him get medical records, employment records or 
records from other Federal agencies, but that he must 
provide the information necessary for VA to request the 
records.  Regarding any private medical records, the 
veteran was requested to submit the appropriate 
authorizations.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
Service medical records were originally requested in 1992 
and all that was received from the National Personnel 
Records Center (NPRC) was the August 1956 separation 
examination report.  Another request was made in 1999 for 
the veteran's service medical records and personnel file 
but no response is of record.  In September 2001, the 
veteran was advised that the only service medical record 
VA was able to obtain was the August 1956 separation 
examination.  The Board is mindful that in cases where a 
veteran's service records are presumed destroyed the duty 
to assist includes the obligation to search for alternate 
medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Pursuant to the August 2001 Board remand, the RO 
again requested that the NPRC check for further service 
medical records.  The April 2002 response indicates that 
"this is an fire related record and there are no SMR's 
[service medical records] or SGO's [Office of the Army 
Surgeon General reports] at Code 13.  If you can supply 
the necessary information use M05."  Searches at NPRC have 
failed to yield or reconstruct the veteran's medical 
records and apparently there are no SGO reports available.  
VA has made reasonable efforts to obtain the veteran's 
service medical records and further attempts are not 
required.
 
The veteran reported treatment at the VA outpatient clinic 
(VAOPC) in Riviera Beach.  Records were requested from 
this facility and a search of hospital and outpatient 
records for the period from August 1982 to September 1992 
was negative.  The veteran submitted records from the VA 
medical center (VAMC) in West Palm Beach for the period 
from approximately July 1997 to July 2001.  The veteran 
has not identified additional records that need to be 
obtained.  In keeping with the duty to assist, the veteran 
was provided VA skin examinations in November 1998 and 
February 2000, and a VA eye examination in February 2000.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran seeks entitlement to service connection for 
lipoma of the neck and vitiligo (claimed as cysts and 
discoloration of the skin), cataracts, diabetes mellitus, 
and a disability manifested by a "fizzing sensation" on 
the back of the neck, and contends that these conditions 
resulted from his exposure to ionizing radiation in 
service.  Correspondence from the Defense Nuclear Agency 
indicates the veteran participated in Operation TEAPOT 
(1955) and Operation UPSHOT-KNOTHOLE (1953).  Total 
operation dose was reconstructed as 1.350 and .060 
respectively.  Total dose for all operations was 1.410.  

On examination for release from active duty in August 
1956, the only abnormality noted was flatfoot.  The 
veteran's neck, eyes, skin, and neurologic were all 
determined to be normal upon clinical evaluation.  On the 
Report of Medical History, the veteran described himself 
as being in "good health."  

In October 1997, the veteran underwent a computed 
tomography (CT) scan of the neck soft tissue.  Impression 
was "[n]onspecific prominence of the Waldeyer's ring soft 
tissue are identified, otherwise unremarkable examination.  
If additional clinical information should become 
available, I would be happy to discuss the findings with 
the requesting clinician."  

The veteran underwent a VA skin examination in November 
1998.  He reported that the palms and soles of his feet 
turned white and that there was some hypopigmentation on 
the lower arm above the wrist and the distal lower legs.  
He reports going to the VAOPC Riviera Beach in 1984 with 
these complaints.  The discoloration above the wrists and 
ankles has since disappeared.  He reported lumps in his 
neck since the early 1960's that are slowly growing.  

Physical examination revealed an elongated mass, hard, 
subcutaneous, firm at the posterior lower neck.  There was 
limited rotation of the neck to the right.  Palms and 
soles of the feet were diffusely hypopigmented with no 
other lesions.  Examination of the eyes revealed bilateral 
pterygium both nasal and temporal area.  Diagnosis 
included vitiligo; lipoma, neck; diabetes; and bilateral 
pterygium.  

The veteran underwent another VA skin examination in 
February 2000.  He reported a small lump in his neck 
shortly after he left the service that had grown to occupy 
almost the nape.  The lump limits his neck rotation to the 
right but is otherwise asymptomatic.  He reported that the 
white discoloration on his palms and soles appeared in 
1984 and disappeared a year ago.  He complained of itchy 
rashes on his upper back.  He also reported a history of 
diabetes for 10 years.  

Physical examination of the neck revealed a subcutaneous 
mass measuring 10 cm x 4 cm at its widest diameter, not 
tender, raised, moveable with the skin and not discolored.  
There were faint hyperpigmentation macules scattered with 
fine scales on the upper back.  The palms and plantars 
were normal color with scattered hyperpigmentation and no 
scales.  Diagnosis included neck lipoma (benign lesion) 
and history of vitiligo, now resolved.  

The veteran also underwent a VA eye examination in 
February 2000.  He reported increased blurry vision, left 
eye greater than right.  Various tests were performed and 
the veteran was diagnosed as follows: 1) moderate non-
proliferative diabetic retinopathy in both eyes; 2) 
clinically significant macular edema, left eye and 
diabetic macular edema, right eye, although not clinically 
significant; 3) glaucoma suspect secondary to moderate to 
large cup to disc ratios with a normal intraocular 
pressure; 4) early cataracts in both eyes; 5) decreased 
visual acuity secondary to both uncorrected refractive 
error and previous diabetic macular changes; and 6) white 
without pressure both eyes.  

In March 2000, the veteran underwent a general surgery 
consult of his posterior neck mass.  Examination revealed 
a mildly tender 2 cm cyst posterior neck.  Impression was 
of a cyst of the posterior neck with mild inflammation.  
The veteran was offered the option of incision and 
drainage but declined the surgical procedure.  The 
physician prescribed an antibiotic and advised hot soaks.  

In June 2000, the veteran underwent a dermatology consult 
to evaluate crusty lesions on the occipital scalp.  He was 
previously placed on triamcinolone and the problem 
resolved.  Diagnosis was possible dermatitis, resolved.

In November 2000, the veteran underwent a VA examination 
for the Ionizing Radiation Registry.  The veteran reported 
that his neck mass is painful when palpated and when he 
rotates his neck.  He reported that recently prescribed 
antibiotics and hot soaks improved the pain.  Examination 
of the neck revealed a plum size mass posteriorly.  There 
was no adenopathy, thyromegaly, or palpable lymph nodes in 
the axilla.  Skin was described as very dry.  Diagnosis 
included diabetes and posterior neck cyst.  

The veteran was seen in the ophthalmology clinic for 
follow up in November 2000.  Examination revealed visually 
insignificant cataract changes in both eyes.

For veterans who were exposed to radiation during service, 
VA laws and regulations provide that service connection 
for a disease or disorder which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  First, 
there are various diseases specific to radiation-exposed 
veterans which are presumptively service-connected if they 
become manifest in a radiation-exposed veteran provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  The listed diseases are as follows: 
(i) leukemia (other than chronic lymphocytic leukemia); 
(ii) cancer of the thyroid; (iii) cancer of the breast; 
(iv) cancer of the pharynx; (v) cancer of the esophagus; 
(vi) cancer of the stomach; (vii) cancer of the small 
intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall 
bladder; (xiii) primary liver cancer (except if cirrhosis 
or hepatitis B is indicated); (xiv) cancer of the salivary 
gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-
alveolar carcinoma; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) 
cancer of the lung; and (xxi) cancer of the ovary.  
38 C.F.R. § 3.309(d) (2002).  

The evidence of record establishes that the veteran 
participated in radiation-risk activities during service.  
Notwithstanding, the veteran's claimed disabilities are 
not listed as diseases specific to radiation-exposed 
veterans.  Therefore, presumptive service connection under 
38 C.F.R. § 3.309(d) is not warranted.

Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" that will be service-connected 
provided that certain conditions specified in that 
regulation are met.  "Radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 
include the following: (i) all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of 
the brain and central nervous system; (xxi) cancer of the 
rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  38 
C.F.R. 
§ 3.311(b)(2) (2002).  Applicable regulation also provides 
if a claim is based on a disease other than one of those 
listed, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4) (2002).

The disabilities claimed by the veteran are not considered 
radiogenic diseases.  The veteran has been diagnosed with 
cataracts; however, there is no medical evidence 
indicating he suffers from posterior subcapsular 
cataracts.  The veteran has not submitted or cited any 
competent scientific or medical evidence that any of his 
claimed disabilities are considered radiogenic diseases.  
Therefore, further development under 38 C.F.R. § 3.311 is 
not necessary and service connection under this provision 
is not warranted.

Third, service connection can be established on a direct 
basis under the provisions of 38 C.F.R. § 3.303.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

As indicated, evidence of record indicates the veteran has 
current diagnoses of lipoma/cyst of the neck, cataracts, 
and diabetes mellitus.  The Board notes that the veteran's 
vitiligo has apparently resolved; however, there is 
current evidence of skin discoloration (scattered areas of 
hyperpigmentation).  Notwithstanding evidence of current 
disabilities, service connection also requires that such 
disability be related to the veteran's active service or 
events therein.  On review of the record, there is no 
competent medical evidence relating the veteran's 
diagnosed disabilities to his military service.  The Board 
acknowledges the veteran's contentions that these 
disabilities are related to radiation exposure during 
service.  However, the veteran is not competent to render 
a medical opinion regarding causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Regarding the veteran's claim of entitlement to service 
connection for a disability manifested by a "fizzing 
sensation" on the back of his neck, the Board notes that 
Congress specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does 
not establish a currently diagnosed disability manifested 
by a "fizzing sensation" on the back of the veteran's 
neck.  Even assuming a current disability, there is no 
medical evidence relating such to the veteran's military 
service or events therein.  

As the preponderance of the evidence is against the 
veteran's claims for service connection based on exposure 
to ionizing radiation, the reasonable doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).


ORDER

Entitlement to service connection for lipoma of the neck 
and vitiligo (claimed as cysts and discoloration of the 
skin), cataracts, diabetes mellitus, and a disability 
manifested by a "fizzing sensation" on the back of the 
neck, claimed as due to exposure to ionizing radiation, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

